Title: To James Madison from Robert Williams, 4 November 1805 (Abstract)
From: Williams, Robert
To: Madison, James


          § From Robert Williams. 4 November 1805, Washington, Mississippi Territory. “For several weeks past I have expected the land business would have been in such forwardness as to admit my starting to North Carolina the next, but it turns out to be such a perplexing business as to baffle all reasonable calculation; however, my final determination was to have started about this time; but the last mail from New-Orleans brought me a letter from Governor Claiborne (a copy of which I enclose) confirming some reports in circulation here relative to our Spanish neighbours which has determined me not to leave the Territory ’till Congress meets, and until I can hear from our Government, and know what is likely to be our political standing with Spain, which I hope to know by the first of January, by which time I expect to have nearly completed the land business, so far at least as it can be, previously to the surveying; after which I shall immediately start for North Carolina, should not the situation of affairs demand my remaining.
          “On receiving this Government I found the militia in such a state of disorder as to render it impracticable to have them yet organized tho’ I am making every exertion to that effect, and which I hope to have completed in a very short time.
          “We have several volunteer companies of horse, composed of the most wealthy and active men amongst us, who hold themselves in readiness, and I am persuaded would render services equal to any, if called upon.
          “I have the satisfaction to inform you that there is at present more unanimity and concord amongst the people of this Territory, than at any other period since the American Government, and perhaps as much if not more harmony towards the General Government than in any other quarter.
          “I have not had the honor of an answer to any of my letters or communications addressed to you since my appointment as Governor.”
          Adds in a postscript: “will you be so good as to give Mr. Gallatin the perusal of this letter as I have not time to write him now?”
        